El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para interpretar varias disposicio-nes de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (Ley de Municipios Autónomos), 21 L.P.R.A. see. 4001 et seq., según enmendada, a los fines de decidir si un alcalde puede disponer, mediante una orden ejecutiva, el cierre temporero de unas calles municipales en una si-tuación como la del caso de autos.
El Municipio de Caguas inició un proyecto de construc-ción de viviendas y de infraestructura en la barriada Morales de esa ciudad. El proyecto incluía obras de demolición. Para facilitar la realización del proyecto refe-rido, el Alcalde de Caguas (Alcalde) emitió varias órdenes ejecutivas en el año 2000 dirigidas a implantar unas medi-das temporeras tales como limitar el flujo de vehículos de motor en las áreas de demolición y construcción, y cerrar los accesos a dichas áreas a través de dos calles municipa-les de la barriada. Las órdenes ejecutivas en cuestión te-nían noventa días de vigencia, y fueron extendidas por un segundo término de noventa días.
El proyecto municipal referido había sido debidamente aprobado por la Junta de Planificación de Puerto Rico, con-forme el Plan de Ordenación Territorial del Municipio adoptado por dicha junta.
Así las cosas, un grupo de vecinos de la barriada Morales acudió al Tribunal de Primera Instancia, Sala Superior de Caguas, en una acción de injunction, y solicitó que se ordenara al Municipio de Caguas que dejara sin efecto el *198referido cierre de calles. Alegaron los vecinos, en esencia, que el cierre aludido les ocasionaba daños por lo incómodo e inadecuado que era el flujo vehicular como resultado del cierre. Uno de los vecinos, el Centro Evangélico Pentecos-tés, alegó incluso que el cierre en cuestión afectaba su li-bertad de culto debido a que sus feligreses tenían que uti-lizar la vía menos accesible para llegar a dicho centro.
Como cuestión de derecho, el referido grupo de vecinos planteó que las órdenes ejecutivas en cuestión eran contra-rias a la Ley de Municipios Autónomos.
Luego de celebrar una vista para que las partes argu-mentaran sus respectivas posiciones, el 9 de febrero de 2001 el foro de instancia dictó una sentencia sumaria y emitió un interdicto permanente. Ordenó al Alcalde que eli-minara de inmediato los obstáculos que impedían el libre acceso vehicular a la barriada Morales a través de las dos calles en cuestión. En esencia, el foro de instancia deter-minó que el Alcalde carecía de facultad para ordenar el cierre de calles referido.
El Alcalde y el Municipio de Caguas apelaron oportuna-mente el dictamen del foro de instancia, pero el 20 de junio de 2001 el Tribunal de Circuito de Apelaciones lo confirmó. Determinó, en esencia, que los apelantes no habían se-guido el procedimiento establecido en la Ley de Municipios Autónomos para el cierre de carreteras (21 L.P.R.A. see. 4465), por lo que el cierre en cuestión era ilegal. Dispuso también dicho foro que la see. 4465 referida aplicaba a cualquier cierre de accesos vehiculares, sin que importase que éste fuera “de forma provisional o permanente”.
El Alcalde y el Municipio de Caguas entonces recurrie-ron ante nos. Solicitaron que dejáramos sin efecto la orden de injunction emitida por el foro de instancia en el caso de autos, convalidada por el foro apelativo.
El 20 de julio de 2001 expedimos el recurso solicitado a fin de revisar la sentencia del foro apelativo de 20 de junio de 2001. El 11 de octubre de 2001 los peticionarios presen-*199taron su alegato; los recurridos presentaron el suyo el 13 de noviembre de 2001. El 2 de julio de 2002 el Municipio y el Alcalde de Caguas comparecieron para informarnos que las obras de construcción a la barriada Morales continua-ban afectadas por el injunction aun vigente, por lo que so-licitaban que se resolviera este litigio lo antes posible. Con el beneficio de todas estas comparecencias, pasamos a resolver.
I — l
Según formulada por los foros a quo, la cuestión principal en el caso de autos se reduce a determinar si el Alcalde tenía facultad para disponer mediante orden ejecutiva el cierre temporero de dos calles de la barriada Morales del Municipio de Caguas, a fin de hacer viables unas obras de construcción y demolición del municipio en dicha barriada.
Ambos foros expresamente resolvieron que el Alcalde no había seguido el procedimiento establecido por la Ley de Municipios Autónomos para el cierre de calles o carreteras, por lo que el cierre en cuestión había sido ilícito. Ambos foros se apoyaron en el Art. 9.016 de dicha ley, según en-mendada, 21 L.P.R.A. see. 4465, que en lo pertinente dis-pone lo siguiente:
See. 4465. Bienes municipales — Cierre de calles y caminos
El municipio, tomando en consideración las recomendacio-nes de la Oficina de Ordenación Territorial, podrá ordenar y efectuar el cierre permanente de cualquier calle o camino den-tro de sus límites territoriales, previa celebración de vista pú-blica que deberá notificarse mediante avisos escritos fijados en sitios prominentes de la Casa Alcaldía y de la calle o camino a cerrarse. También se enviará una copia de dicho aviso al Se-cretario del Departamento de Transportación y Obras Públi-cas y a cada uno de los residentes y colindantes de la calle o camino de que se trate. La notificación para la vista pública se hará con no menos de diez (10) días de anticipación a la fecha dispuesta para su celebración y en la misma se incluirá una descripción breve de la calle o camino a cerrarse, la fecha, hora y lugar de la vista pública, así como una exhortación a los *200ciudadanos interesados para que participen en la referida vista.
Dicha vista deberá celebrarse ante una comisión, integrada por tres (3) funcionarios administrativos del municipio desig-nados por el alcalde. La Comisión rendirá un informe a la legislatura, con sus conclusiones y recomendaciones, no más tarde de los treinta (30) días siguientes a la fecha en que haya concluido la vista pública. En la sesión ordinaria siguiente a la fecha que la Comisión presente su informe, la legislatura, me-diante resolución al efecto, determinará si se autoriza o no el cierre de la calle o camino de que se trate. (Énfasis suplido.)
Según surge de modo palmario del texto antes citado de la referida see. 4465, el elaborado proceso que ésta establece para el cierre de calles o caminos que el Alcalde de Caguas admitió no haber seguido, aplica al cierre permanente de calles o caminos, que es un asunto muy distinto al que aquí nos concierne. La disposición expresamente procura regular el cierre permanente de cualquier calle o camino municipal. El lenguaje utilizado en dicha disposición, cuyo claro tenor significa una clausura fija o firme de alguna vía, obviamente excluye medidas transitorias como las ordenadas aquí por el Alcalde. Sabido es que cuando la ley es clara, como lo es la disposición en cuestión, venimos obligados a observar su letra. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980); Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743, 750 (1952). Cuando la letra de la ley no tiene ambigüedades y su lenguaje es sencillo, como ocurre en el caso de autos, los tribunales no están autorizados a adicionarles limitaciones o restricciones que no aparecen de su texto. Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).
Más aún, la intención legislativa detrás de lo dispuesto en la aludida see. 4465 es patente. Es evidente que un cierre permanente de una vía municipal tiene consecuen-cias y efectos de mucho mayor alcance que un mero cierre provisional para fines temporeros, como es el del caso de *201autos. Por ello, se justifica que para aquél la ley requiera seguir un procedimiento elaborado como el que establece la referida sección. Esa lógica legislativa, sin embargo, no es extensiva a un cierre transitorio como el que se impugna en el caso ante nos, que presenta una situación claramente distinguible de la de un cierre de calles permanente.
Erraron, pues, los foros a quo al evaluar el cierre del caso de autos al amparo de la referida sección. Por sus propios términos, que son patentemente claros, dicha sec-ción sólo aplica a cierres permanentes.
H-1 H-1 H-1
Lo anterior nos lleva entonces a inquirir si el Alcalde tenía autoridad para ordenar el cierre temporero impug-nado en el caso de autos.
No puede haber dudas que la acción en cuestión estaba avalada por la Ley de Municipios Autónomos con referen-cia a las disposiciones de ésta que establecen los poderes generales del municipio y de su primer ejecutivo. Veamos.
Por un lado, el Art. 2.001(o) de la Ley Núm. 81, supra, según enmendada, 21 L.P.R.A. see. 4051, en lo pertinente dispone:
El municipio tendrá los poderes necesarios y convenientes para ejercer todas las facultades correspondientes a un go-bierno local y lograr sus fines y funciones. Además de lo dis-puesto en este subtítulo o en cualesquiera otras leyes, los mu-nicipios tendrán los siguientes poderes:
(o) Ejercer el poder legislativo y el poder ejecutivo en todo asunto de naturaleza municipal que redunde en el bienestar de la comunidad y en su desarrollo económico, social y cultural, en la protección de la salud y seguridad de las personas, que fomente el civismo y la solidaridad de las comunidades y en el desarrollo de obras y actividades de interés colectivo con suje-ción a las leyes aplicables.
*202Por su parte, el Art. 3.009(a) e (y) de la Ley Núm. 81, supra, según enmendada, 21 L.P.R.A. sec. 4109, dispone:
El alcalde será la máxima autoridad de la Rama Ejecutiva del gobierno municipal y en tal calidad le corresponderá su dirección, administración y la fiscalización del funcionamiento del municipio. El alcalde tendrá los deberes y ejercerá las fun-ciones facultades siguientes:
(a) Organizar, dirigir y supervisar todas las funciones y ac-tividades administrativas del municipio.
(y) Ejercer todas las facultades, funciones y deberes que ex-presamente se le deleguen por cualquier ley o por cualquier ordenanza o resolución municipal y las necesarias e incidenta-les para el desempeño adecuado de su cargo. (Énfasis suplido.)
Como puede observarse, las disposiciones citadas antes establecen amplios poderes generales tanto para el municipio como para su principal ejecutivo, a fin de que puedan tomar las medidas necesarias para realizar sus funciones respectivas y promover el bienestar de la comunidad municipal. Es evidente que en una pieza legislativa como la Ley de Municipios Autónomos no pueden especificarse todos los poderes y las facultades que tendrá el municipio y su alcalde. La infinita variedad de situaciones que pueden surgir en los distintos municipios a través de los años requiere que en una ley como ésta se dispongan unos poderes generales que permitan abarcar todas las situaciones que puedan surgir que requieran acción gubernamental municipal. Por ello, hemos resuelto antes que los poderes y las facultades conferidas a los municipios por la Ley de Municipios Autónomos deben interpretarse liberalmente, a fin de que las autoridades municipales puedan atender eficazmente las necesidades y el bienestar de sus habitantes. Mun. de Vega Baja v. Adm. de Terrenos, 154 D.P.R. 628 (2001).
El citado Art. 3.009(y) de la Ley de Municipios Autónomos expresamente dispone que el Alcalde puede ejercer no sólo todas las facultades que dicha ley le otorga *203concretamente sino, además, las que sean “necesarias e in-cidentales para el desempeño adecuado de su cargo”. Ello evidentemente incluye la facultad de ordenar el cierre tem-porero de calles cuando tal cierre es necesario —como lo era en el caso de autos— para garantizar el bienestar y la seguridad de la comunidad mientras se realizaban unas demoliciones y se construían unas viviendas en un sector del Municipio de Caguas.
Más aún, la referida acción del Alcalde fue enteramente consecuente con la facultad municipal que ya he-mos reconocido de reglamentar el tránsito en las vías públicas. López, Fed. Corns. Unidos v. Mun. de San Juan, 121 D.P.R. 75 (1988); Salas v. Municipio de Moca, 119 D.P.R. 625 (1987). Varias veces antes hemos resuelto que en el ejercicio del poder de razón de Estado, a los municipios se les reconoce la facultad de construir, mejorar y reconstruir obras públicas de todo tipo, y la de reglamentar el tránsito y el estacionamiento en sus vías públicas. Ex-presamente hemos señalado que “los asuntos relacionados con obras públicas y tránsito, se consideran ‘principales manifestaciones del poder de policía del municipio’ ”. Salas v. Municipio de Moca, supra, pág. 630.
Con arreglo a todo lo anterior, pues, no hubo nada ilícito en la acción referida del Alcalde, por lo que erraron los foros a quo al decidir lo contrario.
IV
Existe otro asunto que también debemos traer a colación brevemente. En nuestro ordenamiento jurídico está bien establecido que al considerar la expedición del recurso extraordinario de injunction en casos como el de autos, los tribunales deben ponderar la naturaleza de los derechos individuales reclamados frente al valor y la utilidad social de la obra pública que se pretende paralizar. A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903 (1975); Or*204tega Cabrera v. Tribunal Superior, 101 D.P.R. 612 (1973). El recurso puede expedirse si están presentes varias cir-cunstancias especiales, una de las cuales es que el promo-vente haya sufrido o esté en riesgo de sufrir daños irreparables. Torres v. Asencio, 68 D.P.R. 208 (1948). Se trata de un aspecto de la norma medular más amplia de que el injunction procede sólo cuando el remedio existente en el curso ordinario de la ley no proteja adecuadamente los derechos sustantivos del peticionario de una manera rápida y eficaz. Cruz v. Ortiz, 74 D.P.R. 321 (1953). Véase, además, D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Programa de Educación Jurídica Continua de la Universidad Interamericana de Puerto Rico, Facul-tad de Derecho, 1989, pág. 28. Para que se emita el injunction debe existir “un agravio de patente intensidad al de-recho del individuo que reclame urgente reparación”. Otero Martínez v. Gobernador, 106 D.P.R. 552, 556 (1977). No puede existir indefinición o falta de concreción en el dere-cho reclamado.
En el caso de autos, el foro de instancia dictó un “injunction” permanente mediante una sentencia sumaria. En lo pertinente, dicho foro sólo tuvo ante su consideración las vagas alegaciones de los peticionarios de que el cierre de calles impugnado había ocasionado “inconvenientes y tras-tornos a la comunidad” porque la vía de acceso que tenían a la barriada después del cierre referido era la más “incó-moda”, la “menos accesible”. Aparte de la esencial conside-ración de si las alegaciones referidas, de ser ciertas, eran de tal grave magnitud como para justificar el remedio in-terdictal, nos confrontamos aquí con el problema de que los promoventes del injunction en cuestión no le presentaron al tribunal prueba alguna en apoyo de estas alegaciones, más allá de una mera declaración jurada del presidente de grupo de vecinos en la que conclusoriamente éste reiteraba las alegaciones aludidas. Por el contrario, el foro de instan-cia tuvo ante sí una llamada “Estipulación de Hechos” so-*205metida por los abogados de ambas partes, en la cual la única alusión al asunto medular de los daños alegada-mente sufridos por los vecinos de la barriada Morales era a los efectos de que estaba en controversia si el cierre de los dos accesos en cuestión había trastocado la vida comunal de la barriada Morales. Es decir, las partes acordaron que el asunto factual más importante de este pleito estaba en controversia. Quizás por lo anterior, en la sentencia suma-ria dictada por el tribunal de instancia no aparece ninguna determinación de hecho ni conclusión de derecho alguna que establezca o al menos aluda a algún daño concreto que hubiesen sufrido o pudiesen sufrir los peticionarios, fuese leve o grave. El tribunal emitió el recurso extraordinario del injunction sólo por entender que el Alcalde carecía de autoridad para dictar las órdenes ejecutivas impugnadas, sin identificar de modo alguno cuáles eran los daños sufri-dos por los peticionarios, o en riesgo de sufrir, que el injunction habría de conculcar. Más aún, tampoco se hizo ex-presión alguna en dicha sentencia que reflejara que el foro de instancia ponderó la naturaleza de los derechos recla-mados frente al valor y la utilidad, social de la obra pública que se pretendía paralizar, como venía obligado a hacer en un caso como el de autos.
En resumen, ni de las alegaciones vagas de los peticio-narios ni de las determinaciones y conclusiones del foro de instancia surge un cuadro que demuestre la existencia de un agravio de patente intensidad a los derechos de los ve-cinos que requiriese urgente reparación mediante la expe-dición de un injunction. Ausente este elemento esencial, no procedía que se emitiera el injunction en cuestión. Véanse: Mun. de Loíza v. Sucns. Suárez et al., 154 D.P.R. 333 (2001); Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978). Mucho menos procedía que se dictara dicho injunction mediante una sentencia sumaria, dado que existía aquí una medular controversia sobre hechos esenciales. Véanse: Sánchez v. Aut. de los Puertos, 153 *206D.P.R. 559 (2001); Mercado Vega v. U.P.R., 128 D.P.R. 273, 281 (1991); Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613, 617-618 (1990). Por ello, también erraron los foros a quo al emitir y convalidar respectivamente la orden inter-dictal que aquí nos concierne.
V
Por los fundamentos expuestos, se dictará una sentencia para revocar las del foro apelativo y del foro de instancia en el caso de autos.
El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.